Citation Nr: 0527705	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-16 291A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 until March 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Philadelphia, Pennsylvania 
that denied an evaluation in excess of 50 percent for PTSD, 
and service connection for hypertension.  The veteran 
expressed dissatisfaction with these determinations and has 
perfected an appeal to the Board.  The appellant subsequently 
moved to within the jurisdiction of the VA Cleveland, Ohio 
RO. 


REMAND

A claim for an increased rating for PTSD was received in 
January 2001.  The veteran was granted a 50 percent 
disability rating for PTSD, effective from January 12, 2001, 
by rating action dated in September 2001.  

The veteran avers that the symptoms associated with his PTSD 
have increased in severity, and that he has severe 
occupational impairment, to the extent that he has lost 
employment, and has trouble fulfilling job obligations.  
Statements have been received from his treating practitioners 
attesting to exacerbations of psychiatric symptomatology and 
more severe stress and anxiety.  

The Board notes that the veteran's PTSD was last examined for 
compensation purposes in November 2002.  As noted previously, 
the veteran indicates that his symptoms have worsened since 
the most recent VA examination.  The medical evidence of 
record consists of VA outpatient treatment notes dated 
between February 2004 and January 2005.  Additionally, 
private clinical reports refer to increased PTSD 
symptomatology, but they do not provide any findings relative 
to the specific rating criteria for service-connected 
psychiatric disability.



The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  This is particularly 
indicated if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Therefore, another VA psychiatric 
examination is required.

The appellant also contends that he now has hypertension that 
is secondary to or has been aggravated by his service-
connected PTSD.  His private treating physician, R. Freeman-
Paz, M.D., wrote in a statement received in April 2003 that 
the veteran had severe stress and anxiety causing significant 
problems with blood pressure and pulse rates that had led to 
increased office visits.  This statement specifically raises 
the issue of service connection on the basis of aggravation.  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to worsening caused by an established service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board finds, however, that while Dr. Freeman-Paz 
suggests that the service-connected psychiatric disability is 
aggravating the veteran's hypertension, the opinion is shown 
to be cursory and contains no supporting rationale.  
Additionally, there is no indication that the claims folder 
was reviewed.

The record reflects that the veteran has not had a VA 
examination for the purpose of obtaining medical opinion 
evidence on this service connection question.  In view of the 
above, the Board is of the opinion that the veteran should be 
scheduled for a VA examination for review of the entire 
clinical record and a medical opinion as to whether the 
veteran's hypertension is etiologically related to or is 
secondary to PTSD.  



Finally, the Board notes that additional evidence, to include 
VA outpatient clinic notes dated between February 2004 and 
January 2005, and an employer's records dated in February 
2005 pertinent to the issues on appeal were received 
following the issuance of the statement of the case dated in 
September 2003.  This information has not been addressed by 
the RO.  Given that the case is being remanded for other 
reasons, the RO will have an opportunity to review this 
evidence in its re-adjudication of the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA outpatient records prepared 
since January 2005 should be requested 
and associated with the claims folder.  
The veteran's assistance should be 
enlisted to determine each location 
where records might have been prepared.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
deemed necessary by the examiner), 
should be conducted in order to identify 
the degree of social and occupational 
impairment attributable to PTSD.

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  The examiner should include 
an explanation of the significance of 
the assigned 


numerical score relative to the 
appellant's ability to work.  

3.  The veteran should also be 
scheduled for a VA examination to 
determine the etiology of the veteran's 
hypertension and whether or not it is 
related to PTSD on any basis.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner.  All necessary tests and 
studies should be accomplished and 
clinical manifestations should be 
reported in detail.  The examiner 
should state the medical probabilities 
that hypertension is attributable to 
the veteran's period of military 
service.  The examiner is also asked to 
express an opinion as to the likelihood 
that hypertension was caused by, or has 
been made worse by, the service-
connected PTSD.  If aggravation is 
found, the examiner should offer an 
assessment of the extent of additional 
disability resulting from the 
aggravation, if any.  A complete 
rationale must be provided for the 
opinions expressed.

4.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues of 
entitlement to an increased rating for 
PTSD, and entitlement to service 
connection for hypertension.  If any 
benefit sought is not granted, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

